Citation Nr: 0529597	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of tardive dyskinesia, claimed as 
caused by VA medical treatment of prescribing Haldol.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1978 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the claim sought 
on appeal.  The veteran entered notice of disagreement with 
this decision in February 2000; the RO issued a statement of 
the case in June 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in June 2001.  

In May 2003, the veteran requested that a hearing before a 
Veterans Law Judge be scheduled for him at the RO.  However, 
in July 2003, he canceled that request.

In November 2003, this case was remanded for additional 
development.  The RO has substantially complied with the 
remand instructions, and the case was returned to the Board 
in September 2005.

It appears from documents submitted by the veteran and his 
representative in late 2003 and early 2004 that a claim for 
an increased rating for hearing loss is pending.  This issue 
is REFERRED to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence showing that the proximate 
cause of the veteran's tardive dyskinesia was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
tardive dyskinesia is not warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361(d)(1) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151, and its implementing 
regulations, have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the most recent amendment is, in effect, to set aside the 
decision of the United States Supreme Court in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 2d 462 
(1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in November 
1999.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims that were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

To establish whether an event was reasonably foreseeable, it 
must be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2005).
 
The Board notes that the RO had an opportunity to consider 
the above provisions of 38 C.F.R. § 3.361 in the June 2005 
supplemental statement of the case, and that document 
provided notice to the veteran of those provisions.  There is 
no prejudice in the Board also considering the new 
regulation.

The Board has thoroughly reviewed the evidence located in the 
veteran's 5-volume VA claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on this claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In essence, the veteran contends that he has an involuntary 
movement disorder, diagnosed as tardive dyskinesia, as a 
result of Haldol prescribed by VA medical facilities to treat 
his schizophrenia.

The veteran was hospitalized at the VA Medical Center in 
Kansas City in September 1989 and transferred to the VA 
Medical Center in Topeka in October 1989.  At that time, a 
diagnosis of paranoid schizophrenia was made, and he was 
begun on several medications, to include 15 mg. of Haldol per 
day.  A review of the VA and private treatment and 
hospitalization records prior to this hospitalization do not 
show that the veteran was prescribed Haldol.  Therefore, the 
Board concedes the veteran was prescribed Haldol by VA 
physicians to treat his schizophrenia.

VA hospitalization and treatment records dated from late 
November 1989 to February 1990 show that the veteran was 
still prescribed 15 mg. of Haldol per day, and he also 
received an intra-muscular injection of 100 mg. of Haldol 
during a December 1989 hospitalization.  When hospitalized 
from August to September 1990, it was noted that he had 
considerable akathisia when given Haldol.  When hospitalized 
at the VA Medical Center in Kansas City from December 1990 to 
January 1991, it was noted that when the veteran was given 
injections of neuroleptic medication, he had increased 
psychomotor activity that looked like akathisia, although he 
did have some akathisia before the medications were given.  
When hospitalized in August 1992, it was noted that the 
veteran reported significant difficulties with use of 
neuroleptics, including Haldol, and akathisia was also noted 
at that time.  A December 1992 VA outpatient treatment record 
shows a diagnosis of tardive dyskinesia, chronic and 
permanent.  Additional VA hospitalization records dated in 
1994 and 1995 show further diagnoses of tardive dyskinesia 
and involuntary movement of the limbs.

A January 2000 VA consultation with a neurologist indicates 
that the veteran continues to have persistent 
dyskinesia/tardive akathisia, most probably caused by 
antipsychotic drug (Haldol).  Therefore, based on this 
opinion from the neurologist, as well as a longitudinal 
review of the VA medical records and the veteran's medical 
history, the Board also concedes that the veteran developed 
additional disability, in the form of tardive dyskinesia, 
following prescription of neuroleptic medications, including 
Haldol, by VA physicians.

However, there is no evidence showing that the development of 
tardive dyskinesia was proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  Again, simply having 
additional disability is not enough; there must be evidence 
showing that the care rendered by VA was careless, negligent, 
or represented lack of proper skill, error in judgment, or 
other instance of fault on the part of VA.  The basis of the 
veteran's claim is that he developed these problems after VA 
prescribed a medication, so he should be entitled to 
compensation.  There is no evidence, though, that the VA was 
negligent in prescribing these medications to control the 
symptoms of his schizophrenia.  The medical evidence, as 
noted above, merely demonstrates that the veteran developed 
tardive dyskinesia as a result of taking certain medications, 
and while this is unfortunate, there is no evidence this 
disability developed due to an instance of VA fault.  

The Board does not doubt that the veteran is sincere in his 
beliefs that his tardive dyskinesia is the product of 
improper VA medical treatment.  However, he has not 
demonstrated that he has the requisite medical training that 
would render him competent to perform such an evaluation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) .

In brief, the veteran has neither submitted nor pointed to 
any competent medical evidence that purports to establish 
that the proximate cause of his tardive dyskinesia was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.  The Board, likewise, can identify no such 
evidence.  Without competent medical evidence of such fault 
on the part of VA medical personnel, entitlement to 
compensation under 38 U.S.C.A. § 1151 cannot be established.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for VA benefits under the provisions of 38 
U.S.C.A § 1151.  The claim is accordingly denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in October 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the June 2005 SSOC.  

The 2004 letter specifically told the claimant to provide any 
relevant evidence in his possession.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, each of the four content 
requirements of a VCAA notice were met, in a single notice 
provided to the appellant in October 2004. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999, before the VCAA was enacted.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in June 2005.  
Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  What is at issue in this case is disability 
resulting from VA treatment.  Although other records are in 
the file, such as the claimant's service medical records, 
they were not relevant.  The file contains post-service 
private and VA treatment records, as well as records from the 
Social Security Administration.  In response to the 2004 VCAA 
letter, the claimant stated that he wanted VA to obtain his 
VA records for treatment since 1989.  Although only the more 
recent 2003 to 2005 VA records were obtained thereafter, the 
veteran's prior VA medical records were already in the file 
from prior claims.  There is no indication additional 
evidence exists which VA needs to obtain to decide the 
veteran's case.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes examination or opinion is not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition has resulted 
from any fault on the part of VA.  This is discussed in more 
detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for tardive dyskinesia is denied.



	                        
____________________________________________
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


